Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The Legislature, at its last session, passed an act to enforce the collection of the delinquent taxes in the city and county of Sacramento, for the years 1858 and 1859. (See Statutes of 1860, 169.) The second and third sections of this act are as follows:
“ Section 2. The District Attorney of the city and county of Sacramento, is hereby authorized and directed to commence civil actions, in the name of the people of the State of California, in any of the Courts in said county, whether the defendant be a resident of the township or city in which the Court is located or not, to recover the unpaid taxes *341in said city and county for the fiscal years mentioned in the last section; and he shall designate in his complaint the amount of taxes due and unpaid for the State, city and county, and other purposes, separately, and shall state the kind and quantity of property assessed, both real and personal, and if real, describe the same; and the defendant shall not be allowed to set up or show any informality in the levy or assessment as a defense; such defendant being allowed only to plead, first, that the taxes have been paid before suit, or second, that he had not the property mentioned in the complaint at the time of the assessment, and has never been liable to pay said taxes; and no answer shall be filed in any such cases, unless the same be verified by oath.
“ Section 3. The delinquent tax lists for said fiscal years, duly certified by the proper officers, shall be delivered to the District Attorney ; and the said delinquent lists, or the original or duplicate assessment rolls, or a copy of any entry therein, duly certified, showing unpaid taxes against any person or property, shall be evidence in any Court to prove the delinquency, property assessed, the amount of taxes due and unpaid, and that all the forms of law in relation to the levy and assessment of such taxes have been complied with; and neither the delinquent tax lists nor the assessment rolls need be filed in any case.”
Under this act this action was brought. The complaint alleges an indebtedness for taxes levied in the years named, and sets out the various items of taxation, the amounts, the property upon which levied, the obligation of payment, and the refusal. To this complaint defendant demurred, and the questions raised at the bar, and which have been fully argued on the briefs, are thus presented:
The defendant’s counsel contends that the first two sections of the Act of 1860, are void, because unconstitutional, it not being within the power of the Legislature to exclude any constitutional defense to an action nor pass any law rendering valid a void or irregular levy and assessment of taxes. Perhaps it is a sufficient answer to this point to say that this objection, if good at all, has no application here: for it does not appear that the levy and assessment of these taxes was irregular or void. As, however, the point has been a good deal pressed in the argument, it may be well to meet it on broader and less technical grounds.
It may be very true, as argued, that the Legislature has no power to create an obligation upon a citizeij to pay money which he does not owe; or, which is the same thing, to give such effect to a past act or *342event not creating such obligation as to impose upon him a liability. But it is a different matter to say, that if a debt or duty be due from a citizen to the State or to a person, the Legislature may not prescribe an adequate remedy for the enforcement of the duty or the payment of the debt, and this though some remedy already exists. It may be true, that the debt or duty must be of legal obligation; by which we understand a debt or duty recognized by law as binding, though, to answer this definition, no adequate remedy may have been given, or even though the proper means to give effect to it be not adopted. It is difficult to see upon what reason or principle the power of the Legislature to do this can be denied. The Legislature, representing thfe mass of political powers, is only restrained by express limitations or restrictions in the Constitution. We see no limitations or restrictions on this subject. No obligation of a contract is invaded; property is not taken for public use without compensation ; nor is it taken without due course of law. The citizen is only made to pay what he owes, and he is made to pay it'in the ordinary mode adopted for the legal coercion of other debts. It is nothing to say that the new remedy is more effectual than the old; so is, or ought to be, every new remedy. This brings us to consider the real question in controversy, which is, whether a tax is a personal debt or in the nature of a personal debt due from the property holder, or is it a mere charge upon the property, created by, and depending upon the regularity of the proceedings given by the' statute ? It is argued that the relation of debtor and creditor does not exist between the property holder and the State, but that the law gives a qualified charge upon property, binding it only after and by force of certain precedent acts of the public officers. Many cases are cited from this Court and other Courts, holding tax sales invalid where the tax laws had not been strictly followed. But the principle of those decisions is wholly different from that here. The sales do not depend upon the mere existence of the debt or the correctness of the assessment, or upon the question whether the property or person of the assessed were subject to taxation; but they depend upon the following of the steps the law itself has prescribed for their government; in other words, the purchaser, tracing his title through the law, must show a compliance with its provisions. Authorities are cited from other States for the purpose of showing that this tax is a mere charge on property, creating no personal obligation; but, as the cases rest on statutes which are different in different States, they throw but little light on the construction of our *343own legislation. To our own revenue laws we must look for the solution of this question.
By statute of April 9th, 1857, (Wood’s Dig. 614) “All prop'erty of every kind, shall be subject to taxation,”—(with certain exceptions). By section three, the County Assessor shall ascertain the names of all persons owning property, and he shall list or assess the same to the person or persons owning, etc. By section four, it is made the duty of the Assessor to prepare a tax list or assessment, containing, among other things, the names, etc., to whom the property is assessed. By section thirty-two, “ Every tax levied under the provisions or authority of this act, is made a judgment against the person, and a lien against the property assessed; which lien shall attach, and judgment date as of the first Monday in March in each year, and shall have the full force and effect of an execution against all property of the delinquent, which judgment shall not be satisfied, or the lien be removed, until the taxes are all paid, or the property has absolutely vested in a purchaser under a sale for taxes.” These provisions seem to be in accordance with the constitutional injunctions, which were designed to secure uniformity and equality in taxation. It is thus seen, that the tax upon property is as well a personal charge as a charge upon the property. The statute, it is true, requires an assessment, but it may be well doubted if this be the foundation of the duty, or anything more than a means of enforcing or collecting the tax. This, or some other proceeding may be necessary to fix the amount of the tax; but the property having been declared subject to the tax, and the owners liable to pay it, it is not seen why the Legislature may not prescribe the mode of correcting an informal assessment, as well as prescribe the form of it in the first instance. The exercise of the taxing power is a sovereign attribute. The mode of ascertainment and collection of the tax is a matter of legislative discretion. What the Legislature may do, as a general thing, it may do in its own way, and at its own time. There is a general power to tax; there is no restriction of mode, nor is there any limitation of time by the organic law. Unless restrained by the Constitution, the Legislature have plenary power over the subject. Upon what principle, then, can it be contended that the Legislature cannot as well make a man pay his taxes, when, from accident or oversight, or his own remissness, the time for payment has passed, or the mere mode of charging him has not been followed, as they could in the first instance direct the tax ? Why should he be discharged, or the power of the Government over him or *344his property be remitted from accident or mistake ? Justice does not require his release, and we see nothing in technical law which authorizes it. It is not less a tax, nor a tax due by him, because of this circumstance from which he claims exemption. Though he can only be held to pay according to law, we know of no reason or rule which disables the Legislature from making that law as well at one time as another, or by one series of acts as another, and as well after an informal assessment, or no assessment, as before.
The question is, as to the mere power of the enforcement of a duty; and the exercise of the power may be made at any time, so long as the duty remains.
We think it is wholly immaterial to consider whether these taxes be debts in the sense of money obligations existing by contract. The Government has the same right to enforce a duty as a debt, and may enforce it in the same way; the circumstantial difference between the two classes of obligations is nothing, so far as the power of the Government is concerned, between a man voluntarily binding himself to pay money to the Government, and the Government binding him to do so, when he has no option but to obey. (See Moore v. Patch, 12 Cal. 270; Crowell v. Doub, 12 Cal. 274; Kelsey v. Abbott, 13 Cal.; 28 Miss. 70.) If the assessment be necessary to create the obligation, the complaint avers that the assessment was made. What informality, if any, exists in this assessment, or in the proceedings under it, we are not advised. The assessment list must ascertain the sums due for taxes, as we see no other mode of arriving at them, and the assessment must have been made substantially in pursuance of the law; it must have been made by the proper officer, and contain the names, description, amount, etc. (See sec. 4, p. 615.) But it is not necessary to say more than that the Legislature has a right to prescribe the rules of evidence; and, though this principle may have its limitations, yet we think the Legislature authorized to give the documents and official papers of public officers the effect of prima facie proof of the facts recited in them, especially when the rule is made to apply only to future cases. This provision, making the assessment prima facie proof, merely touches the remedy, and, therefore, is not obnoxious to any constitutional objection.
3. Nor do we see why the claim for damages is not authorized. These are designed as a penalty to cover costs and expenses of prosecuting suits, and would seem to be embraced by the general power of the Legislature to impose terms, or conditions, or costs in certain cases. If *345treble costs had been given in this class of cases-, no questions could have been made of the power of the Legislature to make the requisition. We see no difference between this and the damages prescribed. The same observation applies to attorney’s fees.
4. The question of the legality of the tax for the wagon road and for the agricultural hall has been decided in several cases. (Pattison v. Supervisors, 13 Cal.; Blanding v. Burr, Id.)
5. There is nothing in the point, as to the publication of the delinquent list. The liability of the defendant to pay her taxes preceded the publication of the delinquent list, and upon that liability she is sued.
6. We think the technical points on the complaint not well taken. The averments of the levy and assessment of the tax are sufficient, under the Act of 1860, leaving to the defense to show that the defendant was not liable. Such seems to be the evident design of the act.
Judgment affirmed.